CAMPBELL, Acting Chief Judge.
Appellant challenges the order of the trial court requiring him to pay $9,265.50 in restitution following a withhold of adjudication for the offense of injuring or removing a monument or tomb in violation of section 872.02, Florida Statutes (1993). Appellant raised two issues for our consideration. First, that the trial court erred in imposing restitution since the order was not entered within sixty days of sentencing. Second, that the court erred in imposing restitution without first considering appellant’s ability to pay. After a review of the record, we conclude that there is no merit to either argument and affirm the restitution order. We do, however, find merit in appellant’s argument that the written order of restitution failed to reflect the trial court’s oral pronouncement that he was jointly and severally liable with two co-defendants for the amount imposed upon him for restitution.
Accordingly, we remand for correction of the written restitution order to reflect the trial court’s oral pronouncement. See Evans v. State, 678 So.2d 863 (Fla. 2d DCA 1996). In all other respects, the restitution order is affirmed.
SCHOONOVER and FULMER, JJ., concur.